This appeal presents the anomalous situation of a special statutory tribunal which has rendered a judicial decision pursuant to powers conferred on it by statute undertaking to prosecute an appeal from a judgment of the Supreme Court oncertiorari, holding that such decision was erroneous.
The facts sufficiently appear in the per curiam opinion of the Supreme Court, ubi supra. The question of law was whether the "revocation" of a bus line permit by the Borough of Maywood was invalid because it had not been approved by the Board, as provided by statute. R.S. 48:4-7. The Board held that it was valid, distinguishing the case of Hudson County Bus Owners'Association v. Board, 6 N.J. Mis. R. 1070;143 Atl. Rep. 755. The Supreme Court said that the decision of the Board was erroneous in law, and ordered it set aside. Only the Board has appealed. The successful *Page 95 
party below is before us as respondent, but Garden State Lines, its opponent below, has not appealed or filed any brief, and so as has just been said, the Board itself is the only appellant. We are clear that it has no status as such. It is in no sense a party whose interests are adversely affected, but obviously a subordinate statutory tribunal which made a legal decision reviewable by certiorari like those of other special statutory tribunals.
The appeal will be dismissed.
For dismissal — THE CHANCELLOR, CHIEF JUSTICE, PARKER, BODINE, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 12.